This case was affirmed at a recent sitting of this court and now comes before us on motion for rehearing.
Appellant insists the court erred in holding the indictment in the *Page 387 
case was sufficient. After a careful review of the indictment we hold that same is sufficient, and while inartistically drawn, it shows that appellant was bailee of the prosecuting witness, Susie Simpson, and as such bailee he violated the terms of the bailment and sold a sewing machine and appropriated the money to his own use and benefit. We, therefore, hold that the information is sufficient.
Appellant is correct in saying the court erred in stating that appellant had been convicted of embezzlement. He was convicted, as appellant insists, of theft as a bailee.
Appellant further contends there is no evidence in this record to show the value of the machine appropriated by appellant. To this we can not agree. It is circumstantially established that it is worth something like five dollars. While it is true no witness swears to the exact value of it, one witness does swear appellant sold it for five dollars, and this is a basis for this court, in conjunction with other circumstances in the record, to assume that it had some market value.
The motion for rehearing is hereby overruled.
Overruled.